                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

WILLIE BLACKSTON                                                                 PLAINTIFF
ADC #146273

v.                                    5:18CV00058-JM-JJV

WENDY KELLEY,
Director, ADC; et al.                                                        DEFENDANTS


                                         JUDGMENT

       Consistent with the Order entered separately today, the Complaint is dismissed without

prejudice, and this case is closed.

       Dated this 13th day of December 2018.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
